Citation Nr: 0634730	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUE

Entitlement to an increased rating for residuals of injury to 
the lower thoracic and lumbar spine, currently evaluated as 
20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from March 1973 to December 
1974.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2002 decision by the RO.  The 
veteran had been service connected for a low back disorder 
with a 10 percent disability rating from July 7, 1976.  By an 
October 2000 decision, the RO granted a 20 percent disability 
rating effective from January 21, 2000.

In March 2004, the veteran was afforded an examination with a 
private physician on a contract basis in connection with his 
claim for an increased rating for his back disorder.  Because 
the veteran had been complaining of pain radiating from his 
back down his left leg, the examiner considered neurological 
complications affecting the veteran's left leg.  In pertinent 
part, the examiner diagnosed the veteran as having lumbar 
strain with intervertebral disc syndrome involving the L2-L3 
spinal nerve, thus suggesting that intervertebral disc 
syndrome was in fact a residual of his service-connected 
thoracolumbar condition, which the RO has rated as a strain.  
(Curiously, the RO had granted service connection for 
residuals of an injury rather than specifying the specific 
disability for which service connection was granted.  This 
approach inevitably leads to a question of what, among the 
veteran's various back problems currently shown or yet to be 
shown, is to be considered part of the service-connected 
residuals.)  

As noted above, whether the intervertebral disc problem 
identified in March 2004 should be treated as part of the 
service-connected injury residuals is a question raised by 
the evidence of record.  When the Board denied a claim for a 
higher rating in 1989, it pointed out that no radiculopathy 
had been shown, intimating that, if such a problem had been 
shown, there would have likely been a basis for granting the 
claim.  As early as October 1997, the veteran complained of 
radiating pain from his low back.  In response, the RO cited 
to neurologic findings in its February 1998 decision as a 
basis for concluding that no higher rating was warranted.  
And, most recently, in the RO's March 2004 statement of the 
case, it cited to normal neurologic findings, in part as an 
explanation for why a rating greater than 20 percent was not 
being assigned.  Such analysis strongly suggests that VA has 
indeed accepted the notion that any disc disease in the low 
back would be considered part of the service-connected 
residuals of injury.  Consequently, by reading the record and 
the adjudicatory actions previously taken in a light 
favorable to the veteran, the Board finds that the disc 
syndrome as recently identified on examination in 2004 should 
be treated as a manifestation of the service-connected 
disability.

With regard to the disc syndrome findings, the RO has not yet 
considered potentially applicable rating criteria in effect 
both prior to September 23, 2002 (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002)), and subsequent to September 23, 
2002 (38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006)).  The 
Board notes that the amendments to the criteria governing the 
evaluation of intervertebral disc syndrome became effective 
while the veteran's appeal was pending.  Accordingly a remand 
is necessary in order to notify the veteran of the criteria 
governing the evaluation of intervertebral disc syndrome and 
to allow the RO to adjudicate the case accordingly.

In his May 2004 substantive appeal (VA Form 9), the veteran 
complained that the evaluation of his residuals did not 
include the pain he has in his left hip and leg or the 
numbness he has experienced in his left foot.  He said that 
he had been complaining to his VA doctors about this problem 
for almost two years, and now he finally has been diagnosed 
with a nerve problem in his spine (by the examiner in March 
2004).  He complained that the examiner told him that he 
would need a magnetic resonance imaging (MRI) study to find 
out how bad the discs in his spine were.  The veteran further 
stated that he has trouble almost every day getting up with 
back pain, and trying to sleep with a burning feeling in his 
left leg and numbness in his left foot.   In view of the time 
that has elapsed since the March 2004 examination, and the 
veteran's complaints, the Board finds that another 
examination by a neurologist should be sought.  The 
examination should be conducted with the rating criteria, 
both old and new, in mind.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	Send the veteran a VCAA notice letter 
that is specific to the issue of 
entitlement to an increased evaluation 
for service-connected thoracolumbar 
strain with intervertebral disc syndrome.  
Advise the veteran of the criteria for 
rating intervertebral disc syndrome as 
they existed prior to September 23, 2002, 
and after September 23, 2002.  The notice 
must comply with all the requirements of 
the VCAA as more recently defined in the 
case of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.	Ask the veteran to identify, and provide 
releases for, any additional, relevant 
private treatment records that he wants 
VA to help him obtain.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2006).  
The materials obtained, if any, should be 
associated with the claims file.

3.	After the foregoing development has been 
completed, schedule the veteran for an 
examination with a neurologist.  The 
claims file should be forwarded to the 
examiner for review.  The examiner should 
order any diagnostic tests deemed 
necessary.  The examiner should be asked 
to provide a detailed report assessing 
the severity of any low back 
intervertebral disc syndrome.  It should 
be noted whether the veteran experiences 
recurring attacks that are "moderate," 
"severe" with intermittent relief, or 
"pronounced" with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc.  It should be 
specifically noted whether he experiences 
more than "little intermittent relief."  
38 C.F.R. § 4.71a (2002).  The total 
duration of incapacitating episodes over 
the past twelve months due to the 
veteran's intervertebral disc syndrome 
should also be specified in the 
examiner's report.  The amount of 
limitation of motion caused by his strain 
with disc syndrome, if any, should be 
noted.  Any pain on use, pain with flare-
up, or other functional loss should be 
quantified by equating the functional 
loss(es) to limitation of motion, 
expressed in degrees beyond that shown 
clinically.  Additionally, each nerve 
seemingly affected by the disc syndrome 
should be identified and described as 
causing disability tantamount to 
"mild," "moderate," "moderately 
severe," or "severe" incomplete 
paralysis, neuralgia or neuritis, or 
complete paralysis.  38 C.F.R. § 4.124a 
(2006)

4.	Thereafter, take adjudicatory action on 
the veteran's claim for an increased 
rating.  If the benefit sought remains 
denied, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC).

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

